Citation Nr: 1820685	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  10-30 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include extraschedular consideration.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel






INTRODUCTION

The Veteran had active duty service from April 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This matter was previously before the Board in May 2014 and was remanded for further development.  As remand directives have been substantially complied with the Board will proceed with adjudication of the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Resolving doubt in the Veteran's favor, the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected back disability.


CONCLUSION OF LAW

The criteria for TDIU due on an extraschedular basis have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant TDIU on an extraschedular basis, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide the issue. 
TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (a). 

If the schedular rating is less than total, a total rating can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he/she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).  If not, all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  If 4.16(a) is not met, the case will be referred to the Director of the Compensation Service, for extraschedular consideration of all veterans who are unemployable by reason of service-connected disabilities.  Id.  

Here, the Veteran is service-connected for the following disabilities: spondylolysis with listhesis, degenerative disc disease, degenerative joint disease (a back disability) rated at 20 percent disabling, instability of the right knee rated at 10 percent disabling, moderate degenerative joint disease of the right knee rated at 10 percent disabling, tinnitus rated at 10 percent disabling, and scar, right eyebrow rated at 10 percent disabling.  The remaining three service-connected disabilities include a notch on the outer rim of right eye, scar right palm, and scar left hand, which are all non-compensable.  The Veteran has a combined evaluation of 40 percent from June 25, 2008 and 50 percent from February 2, 2012.  As the Veteran does not meet the scheduler requirements of 38 C.F.R. § 4.16 (a) for a TDIU, the Board will consider whether 38 C.F.R. § 4.16 (b) is for application.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The central inquiry is whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the question is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran contends that his back disability prevents him from obtaining any type of substantial gainful employment including sedentary employment.  Specifically, the Veteran reported that his back disability limits him due to the pain that radiates into both lower extremities.  He further reported that he cannot perform any task that requires repetitive motion, nor can he perform the job duties that he once did such as working in the mines and operating heavy machinery.  See Statements in Support of Claim dated March 2009 and December 2011.

The Board notes that the Veteran's occupational history includes working as a rock truck driver in mines and heavy equipment operation.  Educationally, the Veteran completed two years of high school.  The Veteran began receiving Social Security Administration (SSA) disability benefits in approximately 2000 due to his back disability, and reported that he has not worked since that time. 

A review of the evidence shows that the Veteran received a VA examination in February 2012 where he reported hurting his back in a parachute landing.  He reported having had back problems since that time and that the pain fluctuates and occasionally radiates down his legs.  The Veteran reported having trouble sitting or standing for long periods of time, and is limited to walking about 1/8 of a mile because of his back pain.  He further reported that he retired in 1998 and obtained SSA disability benefits after working as a heavy equipment operator, and that he had to stop because of his back.  

Range of motion (ROM) showed the Veteran's forward flexion was limited to 50 degrees with pain, extension limited to 5 degrees, and right and left lateral flexion were both limited to 15 degrees.  The examiner noted functional loss of less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The examiner found that the Veteran had intervertebral disc syndrome (IVDS) of the spine with no incapacitating episodes, and arthritis, and that he uses a cane to ambulate.  The examiner diagnosed the Veteran with degenerative disc disease, lumbar spine, without radiculopathy, and found that the Veteran's back condition would have a moderate impact to his ability to perform sedentary work, and a severe impact to his ability to perform physical employment due to limited bending, lifting, carrying, ambulating, and prolonged sitting associated with the disorder.

With regard to the Veteran's right knee, the Veteran reported injuring his right knee in a motor vehicle accident while in service, and that he has had increasing pain over the past six years, and instability.  He reported difficulty squatting because of instability, and limited walking and climbing.  ROM findings showed right knee flexion limited to 110 degrees, and extension limited to 0 degrees.  The examiner found functional loss of weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner diagnosed the Veteran with degenerative joint disease in the right knee and found that the Veteran's service-connected right knee would have no impact on his ability to perform sedentary work, and a moderate impact on his ability to perform physical employment due to pain and limited ability to ambulate and climb.  

After a review of the evidence, the Board finds that a TDIU is warranted on an extraschedular basis.  The Board notes that the evidence does not support, nor has the Veteran asserted that his service-connected tinnitus, notch on the outer rim of right eye, and scars have prevented him from obtaining substantial gainful employment.  Therefore, the Board's analysis below will focus on the Veteran's service-connected back disability and service-connected right knee disability.  

With regard to the Veteran's ability to obtain substantial gainful employment that is physical in nature, the February 2012 examiner opined that the Veteran's back disability would have a severe impact on his ability to perform physical employment, and his service-connected right knee would pose a moderate impact due to pain and limited ability to ambulate and climb.  The Board notes the examiner's finding relative to the Veteran's back is consistent with the Veteran's private physician who opined that he doubted the Veteran could return to his past work as a heavy-equipment operator or rock-truck driver due to the constant vibration and jarring in the trucks or on the equipment.  See Orthopedic Examination dated May 2000.  Based on these findings, the Board finds that the Veteran is not capable of obtaining substantial gainful employment physical in nature due to his service-connected back disability.

With regard to sedentary employment, the Board finds that the evidence supports a conclusion that the Veteran cannot obtain substantially gainful employment in a sedentary position. Initially, the Board notes that the medical evidence consistently reports that the Veteran cannot sit for more than 30 minutes, and cannot stand for more than 20 or 30 minutes, making a sedentary job difficult as both standing and sitting are painful.  Further, when factoring in the Veteran's work history and education level, his ability to obtain sedentary employment becomes even more unlikely. The Veteran did not graduate high school, and his entire work history involved being a heavy equipment operator. The vocational expert who testified at his SSA hearing noted that he did not have any transferable skills. Consequently, given his physical limitations, and his educational and work history, the Board finds that he cannot perform sedentary work either. 

The Board notes that the Veteran's claim was denied by the Director of Compensation Services.  The Director found that the Veteran's service-connected disabilities did not prevent the Veteran from obtaining sedentary employment.  In so finding, the Director relied on a June 2000 medical opinion from the Veteran's private physician referenced above, who indicated that the Veteran's work-related activities did contribute to back pain symptoms and would contribute to the aggravation and arousal in some way over his work life.  However, this statement alone does not equate to a finding that the Veteran is able to obtain substantial gainful employment, either sedentary or physical.  Moreover, the same examiner also found that the Veteran should avoid prolonged sitting for more than 30 minutes at a time.  Similarly, the February 2012 examiner also found that prolonged sitting would impact the Veteran in both sedentary and physical employment.  The Board notes that prolonged sitting would likely be required in any type of sedentary employment, thereby, affecting the Veteran's ability to work without aggravating his back.

Additionally, the Director also relied on findings from SSA records noting "the Vocational expert cited by BVA only said that the Veteran's back and non-transferable skills rendered him incapable of performing more than sedentary work, which means he is employable in a sedentary capacity."  The Director is correct in that the administrative law judge (ALJ) found that the Veteran was capable of performing sedentary work; however, the Director's reliance is misplaced.  The evidence shows that the vocational expert testified that the Veteran did not have any transferable skills.  Based upon the testimony of the vocational expert, the Veteran's limited education, and that the Veteran is incapable of performing more than sedentary work, the ALJ found the Veteran disabled for SSA purposes.  

The Board recognizes that SSA determinations are not binding on the Board; however, they are relevant and the records relied upon to make SSA determinations are probative evidence in consideration of the Veteran's claim.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Even without considering the SSA findings, the Board agrees that although the Veteran may be able to work sedentary employment to a certain degree, he is significantly limited due to his inability to sit, bend, walk or stand for long periods.  Moreover, the Veteran's work history consists of physical work only, and the Veteran's educational background is limited.  Therefore, considering the limitations imposed on any sedentary employment due to the Veteran's back condition, coupled with his limited educational background and work history,, the Board finds that the Veteran's ability to obtain substantial gainful sedentary employment would be implausible.  Therefore, the Veteran's claim for TDIU is granted.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a total disability rating based on individual unemployability is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


